\)r.

a a   -G*&p4<
            ;■:   '/




                       C


 Of -4ht




                                     I-O    >.■




                                              2
                           i_        -I-


                                                  -■":




                                s   en     Kfi
                                    O3     TTT^
                                                  LA^;   ■:...


                             1^31/2014


              i—'   '—
                    I
         Q_              I                 ZIP
|._ J_                                   041 Wi